Opinion by
Ekwall, J.
It was stipulated that the merchandise and issues-herein are similar in all material respects to those involved in United States v. Somerset (33 C. C. P. A. 138, C. A. D. 328), and that a quantity of liquor amounting to 10 percent or more of the total contents of barrels numbered 51, 105, 147, 181, 188, 238, and 371, was lost in transit from the port of exportation to the port-of destination due to breakage, leakage, or damage. In accordance therewith-it was held that an allowance should have been made for the loss appearing upon the gauger’s return as verified by the affidavit of the importer. The protest was-sustained to this extent.